Hobson, C. J.
(dissenting.)
In construing our present statute governing elections this court has uniformly followed the rule that mistakes of election officers shall not be allowed to disfranchise the voters where the court, from the record as presented, could plainly see the truth. No sound reason can be given why this rule should be applied to the other provisions of the statute and a different rule applied to the section here before us. There is no more reason why the ignorance, mistake, or inadvertence of the election officers under this section should disfranchise the voters of a precinct *815or deprive a man of 'the office to which he has been elected when the real truth is apparent than there is that the same ignorance, mistake, or inadvertence should have this effect under the other provisions of the .statute. There are now cases before us in which half of the ballots at a precinct were not counted by the election officers for a supposed defect which had no- substance in it as often held by this court. The refusal to count these ballots disfranchised half of the voters of the precinct, and it changed the result of the election. The ballots were put in an envelope, and were sealed up as directed by the statute. Every requirement of the statute was complied with except there was no certificate on the envelope as to whether the ballots had been counted or not, and, if counted, for whom. There has been a recount of all the ballots in the precinct, and yet it is held that upon this recount of all the ballots, the rejected ballots cannot be considered because there was no certificate on the envelope as required by the statute, although every other requirement of the statute was complied with. The purpose of requiring this certificate was to enable the county commissioners to know how to count the ballots when they examined them, because they do not examine the ballots in the box, and without this certificate they cannot intelligently proceed with the count of the disputed ballots. But, when all the ballots are recounted by this court this, certificate is of no value because the court must count all the ballots, and it is entirely immaterial how the election officers counted a particular ballot. In the case referred to the ballots in the box and the ballots in the envelope both bear upon their face undisputed evidence of their integrity. There is no question that the court has before it the ballots as the voters cast them, and, yet, under the rule declared in this case the court is powerless in such a case to declare a *816correct result, simply because the election officers failed to' put upon the envelope the certificate mentioned. The harsh rule now declared by the court has never been declared in any case heretofore, and is entirely out of keeping with the statute itself, the purpose of which in requiring the ballots to be preserved was that the ballots when preserved should be the best evidence of how the vote was cast, where their integrity is established. The certificate referred to could only be of service before the county commissioners. It has no place in the recount of the ballots, and its absence on a recount of the ballots is wholly immaterial where the other provisions of the statute designed to secure the integrity of the ballots and their proper preservation have been complied with. There is some force in requiring the provisions of the statute looking to the preservation of the ballots to be complied with. But what the law contemplates in order for the ballots to be counted is that the ballots must be preserved. After the ballots are placed in the envelope the envelope is sealed with wax, and the stamp' of the election is placed upon the sealing wax and this envelope wdth the ballots in it is produced and shows on its face it has not been tampered with, there is no reason why these ballots should not be counted on a recount of all the ballots simply because the election officers have failed to write on the envelope a certificate as to whether they counted these ballots or not, and put their names to the certificate. In my view there can be no sound distinction between the ballots in the hox and the ballots in the envelope.. In either case they are to be considered on a recount if their integrity is established, and precisely the same rule should be applied to the ballots locked up in the box and those sealed up in the envelope.
For these reasons I dissent from the opinion of the court.